TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00432-CV


In the Interest of R. A. Q.




FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
NO. 09-3302-FC1, HONORABLE TAMARA ARRINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		John Quaak has failed to prosecute his appeal.  After requesting and receiving two
extensions of time to file it, appellant's brief was due March 1, 2012.  On May 29, 2012, this Court's
clerk sent Quaak a notice informing him that his brief was overdue and cautioned that his appeal
could be dismissed for want of prosecution unless Quaak filed a response reasonably explaining his
failure to file a brief.  That response was due by June 8, 2012.  Quaak has not responded to the
notice, nor has he filed a brief.  Accordingly, we dismiss the appeal for want of prosecution.  See
Tex. R. App. P. 42.3(b), (c).

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justices Jones, Justices Rose and Goodwin
Dismissed for Want of Prosecution
Filed:   July 31, 2012